IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 162 EAL 2022
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
RADAMES SANABRIA,                            :
                                             :
                    Petitioner               :


                                     ORDER



PER CURIAM

      AND NOW, this 29th day of November, 2022, the Petition for Allowance of Appeal

and the Motion Requesting Application for Post Submission Communication are DENIED.